Munson, J. Pro Tem.*
(dissenting) — I believe the proper offender score is seven.
I agree the property of the six rifles and one computer taken in the burglary of the Chrisman’s home meets the definition of the “same criminal” conduct and reduces the “three sets” of crime to “two sets.”
I disagree with reading the “two sets” to an offender score of one based on an issue of intent. The majority holds in part “Haddock’s single intent to possess stolen property motivated the conduct underlying all seven convictions.” Majority at 113. The seven counts include six stolen rifles and one stolen computer. The other charge relates to a convicted felon possessing firearms — six stolen rifles and two handguns. The six rifles are the same rifles stolen from the Chrismans.
While I go along with the six rifles having been counted in the additional offender score of one, I do not agree that the two handguns are within that score. There is no evidence the handguns were taken as part of the burglary loot. Nor do they involve the same victims, the Chrismans. The court says “the victims of [Haddock’s crimes] of possession of stolen firearms and. .. stolen property were the owners . .. the Chrismans.” Majority at 111. '
The court also says “the victim of the offense of unlawful possession of a firearm is the general public.” Majority at 110-11.
To meet the definition of “the same criminal conduct” the statute requires “two or more crimes that require the same criminal intent, are committed at the same time and place, and involve the same victims.” RCW 9.94A.400(1). The court has also said that if any of these elements are missing, the offenses must be individually counted toward the offender score. The majority also agrees that Haddock’s convictions of unlawful possession of a firearm and possession of stolen firearms do not encompass the same criminal *121conduct because the respective victim of each crime is different. Here, while we do not have missing elements, we do have different victims. I would add one additional offender score for a felon possessing firearms, namely the two handguns. Thus we have two sets of crimes which will equate with two additional offender scores, rather than one. When added to Mr. Haddock’s history of an offender score of five, the proper offender score should be seven. I would remand this case to the trial court for resentencing.

Judge Munson is serving as a justice pro tempore of the Supreme Court pursuant to Const. art. IV, § 2(a) (amend. 38).